 

 

Case 7:19-cv-05585-NSR Document 21 Filed 02/03/20 Page 1 of 1

Michael Faillace & Associates, P.C.

Employment and Litigation Attorneys

 

60 East 42" Street, Suite 4510 Telephone: (212) 317-1200

New York, New York 10165 Facsimile: (212) 317-1620
February 3, 2020

BY ECF

Hon. Nelson S. Roman

United States District Judge

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas St.

White Plains, NY 10601-4150

Re: Molina Francisco et al v. Sundance Kitchen Inc. et al
7:19-cv-05585-NSR

Dear Judge Roman:

This firm represents Plaintiffs in the above-referenced action. We write with the consent
of defense counsel to respectfully request an adjournment of the initial conference scheduled for
February 7, 2020, as that date conflicts with other previously scheduled court appearances.

We thank the Court for its attention to this matter,
Respectfully submitted,

By: /s/ Michael Faillace
Michael A. Faillace
60 East 42"4 Street, Suite 4510
New York, New York 10165
Telephone: (212) 317-1200
Facsimile: (212) 317-1620
Attorneys for Plaintiff

Taibak Prebial Caf schuduled for
Feb. 7, Zoro is adyovrved sing die.
Ceuniek are Aivectéd to suelo t a covnpleted
Rel. 7, 2020. Chale of Hre Covet

WY Dated. Feb. >, Wes

   

     
 
 

  

 

” SOORDERED; >
| aa Bp ¥ : ance SEO —_ arnt
ope : : : : on J ei gyn pee
ceituiipe Certified as a minority-owned business in the State of New York é genset
2 [3lo2 HON, NELS

ON, NELSONS. RONAN
UNITED STATES DISTAIGT JUDGE”

 
